Case 4:19-cv-00371 Document 25 Filed on 05/26/20 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 26, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        FIDELIS J. BADAIKI,            §   CIVIL ACTION NO.
                    Plaintiff,         §   4:19-cv-00371
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        CAMERON                        §
        INTERNATIONAL                  §
        CORPORATION,                   §
                 Defendant.            §

                                    ORDER

             Plaintiff Fidelis J. Badaiki alleges employment discrimination
       and retaliation by Defendant Cameron International
       Corporation. Dkt 1-1. Two issues are presently before the Court.
       One concerns a request to withdraw by counsel to Badaiki. Dkt
       22. The other is a letter request by Defendant Cameron
       International Corporation to raise a discovery dispute as to
       document requests and interrogatories presently served on it.
             As to counsel’s request to withdraw. Attorney Peter Costea has
       represented Badaiki to this point. Counsel may not freely
       withdraw from a representation but instead must have “leave of
       the court and a showing of good cause and reasonable notice to
       the client.” Matter of Wynn, 889 F2d 644, 646 (5th Cir 1989). A
       court must determine “that the prosecution of the lawsuit before
       it is not disrupted by the withdrawal of counsel.” Broughten v Voss,
       634 F2d 880, 882 (5th Cir 1981).
             The motion establishes that:
                 o Badaiki is no longer able to fulfill his financial
                       obligations to pay litigation costs;
                 o Badaiki has since filed two other pro se actions that
                       arise out of similar factual allegations;
Case 4:19-cv-00371 Document 25 Filed on 05/26/20 in TXSD Page 2 of 3




                o    Legal arguments by Badaiki in his pro se cases
                     conflict to some extent with arguments made by
                     counsel in this action; and
                 o Counsel was previously unaware of Badaiki’s history
                     of filing pro se cases and would not have otherwise
                     agreed to take on this representation.
       Dkt 22 at 1–4. This demonstrates good cause to withdraw from
       representation.
            Counsel avers that he has advised Badaiki both verbally and
       in writing that he would seek to withdraw based on Badaiki’s
       failure to pay costs and his other pro se cases; that he has
       encouraged Badaiki to retain substitute counsel; and that he has
       additionally informed Badaiki of his right to file a formal
       objection to his motion. Id at 5. This establishes sufficient notice.
       No opposition was filed.
            The motion is granted.
            As to the discovery dispute. Cameron International disputes
       certain discovery requests by Badaiki. It notes that he has
       propounded twenty-four interrogatories and eighty-two requests
       seeking documents as far back as 2014.
            Rule 26 of the Federal Rules of Civil Procedure requires that
       discovery requests must be proportional to the dispute at hand.
       Claims based on events prior to February 2016 have already been
       dismissed from this action. See Dkt 8. Requests for documents
       dating before February 2016 refer to events beyond the scope of
       this lawsuit are not proportional absent a showing of good cause.
            The pending discovery requests are stricken.
            The motion by Peter Costea to withdraw as counsel is
       GRANTED. Dkt 22.
            It is ORDERED that Peter Costea be removed as counsel of
       record to Fidelis J. Badaiki.
            Peter Costea is further ORDERED to serve a copy of this
       Order on his former client by email and by expedited mailing.
            The Court STRIKES all discovery requests as currently served
       by Badaiki and pending on Cameron International. He may again
       serve requests proportional to this dispute after conference in
       good faith with Cameron International. Absent agreement on the



                                        2
Case 4:19-cv-00371 Document 25 Filed on 05/26/20 in TXSD Page 3 of 3




       scope of legitimate discovery, Badaiki must file a letter seeking
       permission to serve any disputed discovery.
            This case is REFERRED to United States Magistrate Judge
       Nancy K. Johnson for all pretrial management and disposition as
       allowed pursuant to 28 USC § 636(b)(1)(A) and (B) and the Cost
       and Delay Reduction Plan under the Civil Justice Reform Act.
            The parties are ORDERED to advise by June 12, 2020 whether
       they will consent to the jurisdiction of Magistrate Judge Johnson
       for all purposes in this case pursuant to 28 USC § 636(c).
            SO ORDERED.

           Signed on May 26, 2020, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      3
